DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “at least one valve configured to selectively fluidly couple to one another” in line 2.  The broadest reasonable interpretation of this limitation includes the existence of a single valve.  However, it is unclear how this limitation should be interpreted for only a single valve.  For example, the specification and drawings disclose that two valves are required to couple to one another, but provides no example for a single valve.  Therefore, the metes and bounds are unclear.  The examiner has interpreted this claim to mean “a plurality of valves configured to selectively fluidly couple to one another.”


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 16-21 of U.S. Patent No. 10,799,813. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.

As for claim 1, U.S. Patent 10,799,813 claims a chromatography system, comprising:
a first chromatography column for receiving and separating a flow stream (Claim 1);
a plurality of traps configured to trap a plurality of distinct flow segments exiting the first chromatography column during separation of the flow stream (Claim 1;

a plurality of pumps, wherein at least one of the plurality of pumps is configured to:
dilute at least one of the plurality of distinct flow segments as the plurality of distinct flow segments flow from the plurality of traps to the second chromatography column (Claim 1).

As for claim 3, U.S. Patent 10,799,813 claims comprising:
at least one valve configured to selectively fluidly couple to one another, to the first and second chromatography columns, and to the plurality of traps (Claim 2).

As for claim 4, U.S. Patent 10,799,813 claims wherein the at least one valve is configurable to a first position defining a first flow path which fluidly couples the first chromatography column to a detector, and fluidly isolates the first chromatography column from the plurality of traps, and a second position defining a second flow path which fluidly couples the first chromatography column with a first of the plurality of traps for trapping a first of the plurality of distinct flow segments, and fluidly isolates the first chromatography column from all but the first of the plurality of traps (Claim 3).

As for claim 5, U.S. Patent 10,799,813 claims wherein the at least one valve is configurable to a third position defining a third flow path which fluidly couples the first chromatography column with a second of the plurality of traps for trapping a second of 

As for claim 6, U.S. Patent 10,799,813 claims wherein the at least one valve is configurable to a fourth position defining a fourth flow path which fluidly couples the first trap and the second chromatography column to direct the first distinct flow segment from the first trap to the second chromatography column (Claim 6).

As for claim 7, U.S. Patent 10,799,813 claims wherein the at least one valve is configurable to a fifth position defining a fifth flow path which fluidly couples the second trap with the second chromatography column to direct the second distinct flow segment to the second chromatography column (Claim 5).

As for claim 8, U.S. Patent 10,799,813 claims the plurality of pumps pump a plurality of flow streams through the chromatography system, the plurality of pumps including a first pump in fluid communication with an inlet of the first chromatography column, and a second pump operatively associated with the second chromatography column and the plurality of traps (Claim 7).

As for claim 9, U.S. Patent 10,799,813 claims wherein the at least one valve is configurable to a rinse position defining a sixth flow path which fluidly couples the second pump with the second chromatography column for rinsing the second 

As for claim 10, U.S. Patent 10,799,813 claims wherein the at least one valve is configurable to a first release position which fluidly couples the second pump, the first trap, and the second chromatography column for releasing the first distinct flow segment from the first trap to the second chromatography column, and fluidly isolates the second pump from all but the first of the plurality of traps (Claim 9).

As for claim 11, U.S. Patent 10,799,813 claims wherein the at least one valve is configurable to a second release position which fluidly couples the second pump, the second trap, and the second chromatography column for releasing the second distinct flow segment from the second trap to the second chromatography column, and fluidly isolates the second pump from all but the second of the plurality of traps (Claim 12).

As for claim 12, U.S. Patent 10,799,813 claims wherein in the second position of the at least one valve, a dilution pump is included in the plurality of pumps and is in fluid communication with the second flow path, and configured to dilute the first distinct flow segment as the first distinct flow segment flows from the first chromatography column to the first trap (Claim 10).

As for claim 13, U.S. Patent 10,799,813 claims wherein the at least one valve is configured to selectively fluidly couple the dilution pump to the released first distinct flow 

As for claim 14, U.S. Patent 10,799,813 claims chromatography method, comprising:
directing a fluid sample through a first chromatographic column configured to receive and separate the fluid sample (Claim 16);
guiding a plurality of distinct flow segments exiting the first chromatographic column during separation of the fluid sample in the first chromatographic column to a corresponding plurality of traps (Claim 16);
trapping the plurality of distinct flow segments in the plurality of traps (Claim 16);
releasing the trapped plurality of distinct flow segments from the plurality of traps (Claim 16);
directing the released plurality of distinct flow segments through a second chromatographic column configured to receive and separate the released plurality of distinct flow segments (Claim 16);
diluting at least one of the plurality of distinct flow segments via a pump configured to dilute the at least one of the plurality of distinct flow segments as the plurality of distinct flow segments flow from the plurality of traps to the second chromatographic column (Claim 16).

As for claim 15, U.S. Patent 10,799,813 claims wherein the plurality of traps are operatively disposed between a pair of multiport valves (Claim 17).

As for claim 16, U.S. Patent 10,799,813 claims wherein the distinct flow segments of the separated fluid sample are fluidly coupled to the corresponding plurality of traps during different time segments (Claim 18).

As for claim 17, U.S. Patent 10,799,813 claims wherein the plurality of distinct flow segments of the separated fluid sample are trapped in the corresponding plurality of traps during a single loading of the fluid sample through the first chromatographic column (Claim 19).

As for claim 18, U.S. Patent 10,799,813 claims wherein the plurality of distinct flow segments of the separated fluid sample are released from the plurality of traps and directed through the second chromatographic column in sequence (Claim 20).

As for claim 19, U.S. Patent 10,799,813 claims diluting each of the distinct flow segments prior to trapping the plurality of distinct flow segments in the plurality of traps (Claim 21).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10, 11, 14-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5,117,109 issued to Asakawa et al. (“Asakawa”).

As for claims 1 and 14, Asakawa discloses a chromatography system (Fig. 1), comprising:
a first chromatography column (C1) for receiving and separating a flow stream;
a plurality of traps (41-46) configured to trap a plurality of distinct flow segments exiting the first chromatography column (C1) during separation of the flow stream;
a second chromatography column (TC) operatively associated with the plurality of traps (41-46) for receiving and separating (in time) the plurality of distinct flow segments; and

	As for claim 14, Asakawa discloses a chromatography system (see the rejection of claim 1 above) that performs the claimed method steps.

As for claims 2 and 20, Asakawa discloses that each of the traps (41-46) is a trap cartridge, holding loop (col. 4, lines 25-29) or bypass tube.

As for claim 3, Asakawa discloses a plurality of valves (V1-V4) configured to selectively fluidly couple to one another, to the first (C1) and second chromatography columns (TC), and to the plurality of traps (41-46).

As for claim 4, Asakawa discloses that the plurality of valves (V1-V4) are configurable to a first position (V1 in solid lines in Fig. 1) defining a first flow path (30, DR1) which fluidly couples the first chromatography column (C1) to a detector (D1), and fluidly isolates the first chromatography column (C1) from the plurality of traps (41-46), and a second position (V1 in dotted lines in Fig. 1, V2 and V3 selected to connect 31 and 41) defining a second flow path (31) which fluidly couples the first chromatography column (C1) with a first (41) of the plurality of traps (41-46) for trapping a first of the plurality of distinct flow segments, and fluidly isolates the first chromatography column 

As for claim 5, Asakawa discloses that the plurality of valves (V1-V4) are configurable to a third position (V1 in dotted lines in Fig. 1, V2 and V3 selected to connect 31 and 42) defining a third flow path (31) which fluidly couples the first chromatography column (C1) with a second (42) of the plurality of traps for trapping a second of the plurality of distinct flow segments, and fluidly isolates the first chromatography column from all but the second of the plurality of traps (because only one trap can be connected at a time).

As for claim 6, Asakawa discloses that the plurality of valves (V1-V4) are configurable to a fourth position (V1 in solid lines in Fig. 1, V2 and V3 selected to connect 31 and 41) defining a fourth flow path (34, 35) which fluidly couples the first trap (41) and the second chromatography column (TC) to direct the first distinct flow segment from the first trap (41) to the second chromatography column (TC).

As for claim 7, Asakawa discloses that the plurality of valves (V1-V4) are configurable to a fifth position (V1 in solid lines in Fig. 1, V2 and V3 selected to connect 31 and 42) defining a fifth flow path (34, 35) which fluidly couples the second trap (42) with the second chromatography column (TC) to direct the second distinct flow segment to the second chromatography column (TC).



As for claim 10, Asakawa discloses that the plurality of valves (V1-V4) are configurable to a first release position (V1 in solid lines in Fig. 1, V2 and V3 selected to connect 31 and 41, V4 in solid lines) which fluidly couples the second pump (P2), the first trap (41), and the second chromatography column (TC) for releasing the first distinct flow segment from the first trap to the second chromatography column, and fluidly isolates the second pump from all but the first of the plurality of traps.

As for claim 11, Asakawa discloses that the plurality of valves (V1-V4) are configurable to a second release position (V1 in solid lines in Fig. 1, V2 and V3 selected to connect 31 and 42, V4 in solid lines) which fluidly couples the second pump (P2), the second trap (42), and the second chromatography column (TC) for releasing the second distinct flow segment from the second trap to the second chromatography column, and fluidly isolates the second pump from all but the second of the plurality of traps.

As for claim 15, Asakawa discloses that the plurality of traps (41-46) are operatively disposed between a pair of multiport valves (V2, V3).



As for claim 17, Asakawa discloses that the plurality of distinct flow segments of the separated fluid sample are trapped in the corresponding plurality of traps during a single loading of the fluid sample through the first chromatographic column (col. 4, lines 25-36 and col. 5, lines 1-5).

As for claim 18, Asakawa discloses that the plurality of distinct flow segments of the separated fluid sample are released from the plurality of traps and directed through the second chromatographic column in sequence (col. 2, line 60 - col. 3, line 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-4, 8, 9 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2007/0023639 by Yamashita et al. (“Yamashita”) in view of U.S. Patent 8,642,351 issued to Liu et al. (“Liu”).

As for claims 1 and 14, Yamashita discloses a chromatography system, comprising:
a first chromatography column (18) for receiving and separating a flow stream;
a plurality of traps (27) configured to trap a plurality of distinct flow segments exiting the first chromatography column (18) during separation of the flow stream; and
a second chromatography column (32) operatively associated with the plurality of traps (27) for receiving and separating the distinct flow segments; and
a plurality of pumps (2a, 2b, 36a, 36b).
Yamashita does not explicitly disclose at least one pump operative to: dilute at least one of the plurality of distinct flow segments as the plurality of distinct flow segments flow from the plurality of traps to the second chromatography system.
However, Liu discloses (in Fig. 3) at least one pump (14) operative to dilute at least one of a plurality of distinct flow segments (col. 13, lines 39-44 and col. 14, lines 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the chromatography system of Yamashita by including the pump as taught by Liu in order to improve the performance of RP/RP multidimensional chromatography (Liu: col. 14, lines 44-52).
	As for claim 14, Yamashita as modified by Liu discloses a chromatography system (see the rejection of claim 1 above) that performs the claimed method steps.

As for claim 2 and 20, Yamashita as modified by Liu discloses that each of the traps (Yamashita: 27) is a trap cartridge, holding loop (Yamashita: paragraph [0059]) or bypass tube.

As for claim 3, Yamashita as modified by Liu discloses a plurality of valves (Yamashita: 12, 22, 26a, 26b, 28a, 28b) configured to selectively fluidly couple to one another, to the first (Yamashita: 18) and second chromatography columns (Yamashita: 32), and to the plurality of traps (Yamashita: 27).

As for claim 4, Yamashita as modified by Liu discloses that the plurality of valves (Yamashita: 12, 22, 26a, 26b, 28a, 28b) are configurable to a first position (Yamashita: Fig. 2) defining a first flow path (Yamashita: L22, L23, L26) which fluidly couples the first chromatography column (Yamashita: 18) to a detector (Yamashita: 20), and fluidly isolates the first chromatography column (Yamashita: 18) from the plurality of traps 

As for claim 8, Yamashita as modified by Liu discloses that the plurality of pumps (Yamashita: 2a, 2b, 36a, 36b) pump a plurality of flow streams through the chromatography system, the plurality of pumps (Yamashita: 2a, 2b, 36a, 36b) including a first pump (Yamashita: 2b) in fluid communication with an inlet of the first chromatography column (Yamashita: 18), and a second pump (Yamashita: 36a) operatively associated with the second chromatography column (Yamashita: 32) and the plurality of traps (Yamashita: 27).

As for claim 9, Yamashita as modified by Liu discloses that the plurality of valves (Yamashita: 12, 22, 26a, 26b, 28a, 28b) are configurable to a rinse position (Yamashita: Fig. 3) defining a sixth flow path which fluidly couples the second pump (Yamashita: 36a) with the second chromatography column (Yamashita: 32) for rinsing the second chromatography column (Yamashita: 32), and fluidly isolates the second pump from the plurality of traps.



As for claim 16, Yamashita as modified by Liu discloses that the distinct flow segments of the separated fluid sample are fluidly coupled to the corresponding plurality of traps during different time segments (Yamashita: paragraphs [0083] and [0084]).

As for claim 17, Yamashita as modified by Liu discloses that the plurality of distinct flow segments of the separated fluid sample are trapped in the corresponding plurality of traps during a single loading of the fluid sample through the first chromatographic column (Yamashita: paragraphs [0083] and [0084]).

As for claim 18, Yamashita as modified by Liu discloses that the plurality of distinct flow segments of the separated fluid sample are released from the plurality of traps and directed through the second chromatographic column in sequence (Yamashita: paragraphs [0096] and [0097].

As for claim 19, Yamashita as modified by Liu teaches diluting each of a plurality of distinct flow segments prior to trapping the plurality of distinct flow segments in a plurality of traps (Liu: col. 13, lines 39-44 and col. 13, line 57 - col. 14, line 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 6,955,760 issued to Iwata (“Iwata”) is cited for all that it discloses including first and second chromatography columns.
U.S. Patent 6,790,361 issued to Wheat et al. (“Wheat”) is cited for all that it discloses including a dilution pump that dilutes a sample upstream a chromatography column.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969.  The examiner can normally be reached on M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853